Per Curiam.

This attorney, who was admitted to the practice of law by this court on October 6, 1932, has filed his resignation as a member of the Bar of the State of New York, dated October 15, 1966.
On July 20, 1966, on the petition of Livingston County Bar Association, we ordered a preliminary investigation of the attorney’s professional conduct. It appears from said petition and the transcript of the attorney’s testimony in Livingston County Surrogate’s Court presented therewith that while his account as executor of an estate showed a balance in excess of $9,000 remaining in his hands, the assets of the estate were exhausted. He refused on the ground of self incrimination to answer the question: “ Was that used for your own benefit i ” It further appears from testimony before the Grievance Committee of said Bar Association, presented with said petition, that the attorney had failed to comply with the Surrogate’s Court order requiring him to pay the amount charged against him as executor, into said court.
*285We consider the attorney’s resignation during the pendency of the investigation an admission that he misappropriated estate funds.
The resignation will be accepted and an order entered striking the attorney’s name from the roll of attorneys.
Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ., concur.
Resignation accepted and order entered striking name from roll of attorneys.